Order Filed August 9, 2016.




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-16-00889-CV

                               IN RE JOHN PRICE, Relator

                Original Proceeding from the 256th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-15-07681

                                         ORDER
                         Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.



                                                  /s/ DAVID EVANS
                                                      JUSTICE




                                              1